Citation Nr: 1718380	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-12 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for kidney stones.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for kidney stones and assigned an initial noncompensable disability rating, effective March 8, 2010.

In January 2015, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development. 

Thereafter, in a March 2015 rating decision, the AOJ increased the initial rating for kidney stones to 30 percent, effective March 8, 2010.  Because a higher schedular rating is potentially available for kidney stones requiring evaluation under criteria used for considering renal dysfunction, the issue of entitlement to a higher initial rating for kidney stones remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal.").


FINDING OF FACT

In April 2017, prior to the promulgation of an appellate decision, the Veteran's representative submitted a statement on the Veteran's behalf indicating her desire to withdraw from appeal her claim for an initial higher rating for kidney stones.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for an initial rating in excess of 30 percent for kidney stones are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

By a written statement received in April 2017, prior to the promulgation of a decision, the Veteran's representative withdrew on the Veteran's behalf the issue of entitlement to an initial higher rating for kidney stones on appeal before the Board, indicating that the Veteran was satisfied with the 30 percent rating assigned for her disability.  Hence, with respect to such claim, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.


ORDER

The appeal as to the claim for an initial rating in excess of 30 percent for kidney stones is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


